NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO OJEDA-DELGADO,                         No.   20-70682

                Petitioner,                      Agency No. A088-659-564

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Guillermo Ojeda-Delgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for withholding of removal,

relief under the Convention Against Torture (“CAT”), and cancellation of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238,

1241 (9th Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Ojeda-

Delgado did not establish the harm he fears would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

      To the extent Ojeda-Delgado contends the agency erred in its analysis, we

reject the contention as unsupported by the record.

      Thus, Ojeda-Delgado’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ojeda-Delgado failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      We lack jurisdiction to review the agency’s discretionary determination that

Ojeda-Delgado did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we


                                         2                                   20-70682
retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930.

       The temporary stay of removal remains in place until issuance of the

mandate.

       PETITON FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    20-70682